Title: To George Washington from Joseph Reed, 5 February 1779
From: Reed, Joseph
To: Washington, George


Letter not found: from Joseph Reed, 5 Feb. 1779. GW wrote Reed on 9 Feb.: “I have the honor of your Excellency’s favr of the 5th instant inclosing sundry Resolves of the Executive Council respecting the Conduct of Major General Arnold during his command in the City of Philada.” GW also wrote Reed on 12 Feb.: “In my last I omitted to answer that part of your Excellency’s letter of the 5th inst. respecting Capt. Campbells proposal of attempting to bring off our Officers prisoners upon parole on Long Island.”
